DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lepp et al. (U.S. Patent 6,520,164), hereinafter “Lepp”.
Regarding claim 1, Lepp discloses an oil return structure comprising: a flow path body (32) configured to return an oil separated from a blow-by gas by an oil separation unit (26) into an engine body (12) which communicates with an oil storage portion (oil stored by 16) of an engine (10), wherein an upstream end of the flow path body is connected to the oil separation unit (shown in figure 2), at least a part on a downstream side of the flow path body (32) protrudes into the engine body (12) from an inner wall of 
Regarding claim 2, Lepp discloses the oil return structure according to claim 1, wherein a rotating body (inherent that the engine has a crankshaft) is housed in the engine body (120, and wherein the oil discharge port of the flow path body (32) is disposed to be offset in a rotation axis direction with respect to a rotational outer peripheral surface of the rotating body (shown in figure 3).
Regarding claim 3, Lepp discloses the oil return structure according to claim 1, wherein the flow path body (32) includes a pipe member that protrudes from a side wall inner surface of the engine body to the inside of the engine body (shown in figure 2).  Examiner notes that the flow path has a pipe that extends inwards from the wall of the engine block (12). 
Regarding claim 4, Lepp discloses the oil return structure according to claim 3, wherein the pipe member includes a first straight pipe portion that extends laterally from the side wall inner surface, a curved pipe portion that curves from a downstream end of the first straight pipe portion in a direction obliquely downward from the rotation axis direction, and a second straight pipe portion that extends downward from a downstream end of the curved pipe portion, and wherein the oil discharge port is formed at a downstream end of the second straight pipe portion (shown in figure below).

    PNG
    media_image1.png
    558
    918
    media_image1.png
    Greyscale


Regarding claim 5, Lepp discloses the oil return structure according to claim 2, wherein the flow path body (36) includes a pipe member that protrudes from a side wall inner surface of the engine body to the inside of the engine body. Refer to the rejection of claim 3 for further details since the limitations are similar. 
Regarding claim 6, Lepp discloses the oil return structure according to claim 5, wherein the pipe member includes a first straight pipe portion that extends laterally from the side wall inner surface, a curved pipe portion that curves from a downstream end of the first straight pipe portion in a direction obliquely downward from the rotation axis direction, and a second straight pipe portion that extends downward from a downstream end of the curved pipe portion, and wherein the oil discharge port is formed at a downstream end of the second straight pipe portion. Refer to the rejection of claim 4 for further details since the limitations are similar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	3/8/2021